Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 11-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikkaichi (US 20140031773 A1).
Regarding Claim 1, Mikkaichi discloses a medical system (medical treatment system 1, Fig. 1 ¶[0050]) comprising: 
A porous body (sponge 36, Fig. 2A-B ¶[0054] connected to a distal end of a vacuum tube (suction catheter 22, Fig 1 ¶[0051]); 
And a patch (closing member 32, Fig 2A-B) defining a lumen (closing member 32 is disposed around the circumference of suction catheter 22, defining a lumen, Fig 2A-B ¶[0076]) therethrough for accommodating the vacuum tube (22, Fig. 1), wherein the patch (32, Fig. 2A-B) is configured to fluidly seal the porous body from a body lumen when the patch is deployed in a subject (the closing member 32 comes into close contact with the opening, and the interior is adequately sealed.¶[0076]).
Regarding Claim 2, Mikkaichi discloses a diameter of the lumen of the patch (32, Fig. 4E-G) is approximately equal to an outer diameter of the vacuum tube (22, Fig. 4E-G), and the patch is slidable along an exterior of the vacuum tube (32 is mounted on 22, and is slidable using pusher 33, Fig 4E-G ¶[0072] The diameter of the lumen of the closing member 32 and the outer diameter of the suction catheter 22 would necessarily be approximately equal so the closing member’s position along the tube can be maintained after being pushed into the preferred location).
Regarding Claim 5, Mikkaichi discloses a sealing fluid (adhesive layer 62B, Fig. 6C-D ¶[0089]) configured to be applied to an intersection (adhesive layer 62B is between patch 62 and vermiform appendix AC of the patient, Fig. 6D ¶[0089]) between the patch and a tissue of the subject.
Regarding Claim 11, Mikkaichi discloses that the porous body (sponge 36, Fig. 2A¶[0054]) includes a sponge.
Regarding Claim 12, Mikkaichi discloses an overtube (pusher 33, Fig. 4E-F ¶[0072]) configured to contact the patch during a deployment of the patch (pusher 33 engages with closing member 32, sliding toward target site along 22 Fig. 4E-F ¶[0072]).
Regarding Claim 13, Mikkaichi discloses the overtube (pusher 33, Fig. 4E-F) is configured to be releasable attached to the patch (pusher 33 engages with closing member 32, sliding toward target site along 22 Fig. 4E-F ¶[0072]) during the deployment of the patch, 
And wherein the overtube (33, Fig. 4E-F) is configured to be disconnected from the patch (Fig 4G shows pusher tube 33 disengaged from closing member 32 and suction catheter 22 after closing member 32 deployed ¶[0072]) when the patch is deployed in the subject.
Regarding Claim 14, Mikkaichi discloses that the porous body (sponge 36, Fig. 2A-B) includes a plurality of holes, pores, or channels (sponge 36 has a plurality of vacancies and has a plurality of holes opening in an outer surface thereof Fig. 2A-B ¶[0056-0057]) permitting fluid outside of the porous body to flow through the porous body and into a lumen (¶[0056-0057]) of the vacuum tube (22, Fig. 2A-B).
Regarding Claim 15, Mikkaichi discloses a vacuum device (suction source 27, Fig 1 ¶[0051-0052]) configured to be attached to a proximal end of the vacuum tube (proximal end of suction catheter 22 is attached to pressure tank 23, which is a component of suction source 27 alongside vacuum pump 26, Fig. 1 ¶[0051-0052]) and configured to supply a negative pressure to the porous body(¶[0051-0052]).
Regarding Claim 19, Mikkaichi discloses a method (Fig. 3 ¶[0066]) of treating a target site of a body lumen of a subject, the method comprising:
Advancing (S5, Fig. 3 ¶[0069-0071]) a porous body (36, Fig. 2A-B) to the target site, wherein the porous body is attached to a distal end of a flexible tube (22, Fig. 1¶[0051]) defining a central lumen; 
Advancing (S8, Fig. 3 ¶[0072]) a patch (32, Fig. 2A-B) over the flexible tube (22, Fig. 1)(pusher 33 engages with closing member 32, sliding toward target site along 22 Fig. 4E-F ¶[0072]).;
Connecting the patch (32, Fig. 2A-B) to a tissue of the body lumen (the closing member 32 is advanced until it comes into contact with the periphery of the opening of the vermiform appendix AC Fig. 4E and 4F ¶[0072])
And removing a fluid (S9, Fig. 3 ¶[0073]) from the target site when the patch (32, Fig. 2A-B) is connected to the tissue.
Regarding Claim 20, Mikkaichi discloses supplying a negative pressure (S9, Fig. 3 ¶[0073-0074]) to the central lumen, wherein the negative pressure is configured to one or more of remove the fluid from the target site or connect the patch to the tissue of the body lumen ¶[0073-0074]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkaichi in view of Weston (US 10207035 B2).
Regarding Claim 3, Mikkaichi is silent whether the patch includes a patch tube extending from a first surface of the patch, wherein the patch tube defines a tube lumen in fluid communication with the lumen of the patch, and wherein the patch tube is configured to seal around a circumference of the vacuum tube when the patch is deployed in the subject. 
Weston teaches a reduced pressure treatment appliance, thus from the same field of endeavor, wherein the patch (impermeable overlay 220, Fig 3) includes a patch tube (port 227, Fig. 3) extending from a first surface (surface of 220 opposite the wound 260, Fig. 3) of the patch, wherein the patch tube (227, Fig. 3) defines a tube lumen (opening 228, Fig. 3) in fluid communication with the lumen of the patch (opening 228 is in fluid communication with the lumen of the patch, Fig. 3 col 24 ln 22-46), and wherein the patch tube (227, Fig. 3) is configured to seal around a circumference of the vacuum tube (top drain portion 245b col 24 ln 31-42) when the patch is deployed in the subject so that reduced pressure can be maintained in the volume under the impermeable overlay 220 in the area of the wound 260 (col 24 ln 44-46).  The extended portion of 227 creates an increased surface area of the opening 228, providing more area for adhesion or friction contact, thus making a more secure seal as the patient or device moves.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patch of Mikkaichi to include a patch tube extending from a first surface of the patch, wherein the patch tube defines a tube lumen in fluid communication with the lumen of the patch, and wherein the patch tube is configured to seal around a circumference of the vacuum tube when the patch is deployed in the subject as taught by Weston so that reduced pressure can be maintained in the volume under the impermeable overlay 220 in the area of the wound 260 (as motivated by Weston, col 24 ln 44-46). The extended portion of 227 creates an increased surface area of the opening 228, providing more area for adhesion or friction contact, thus making a more secure seal as the patient or device moves.
Regarding Claim 6, Mikkaichi is silent whether a diameter of the lumen of the patch is greater than an outer diameter of the vacuum tube, and wherein a gap is formed between the patch and the vacuum tube when the patch and the vacuum tube are deployed in the body.
Weston teaches a diameter of the lumen of the patch (opening 228 of the port 227, Fig. 3) being greater than an outer diameter of the vacuum tube (245b, Fig. 3), and wherein a gap (the top drain portion 245b may be permanently or removably attached to the interior surface of the opening 228 of the port 227 using any suitable means, such as an adhesive (col 24 ln 36-39). Requiring use of an adhesive to secure the top drain portion to the opening of the port necessitates that there is a gap therebetween) is formed between the patch and the vacuum tube when the patch and the vacuum tube are deployed in the body, so that the top drain portion is sufficiently sealed against the surface of the port in a manner so that reduced pressure can be maintained in the volume under the impermeable overlay in the area of the wound (col 24 ln 42-46).
Therefore, it would have been obvious to modify the system of Mikkaichi so that a diameter of the lumen of the patch is greater than an outer diameter of the vacuum tube, and wherein a gap is formed between the patch and the vacuum tube when the patch and the vacuum tube are deployed in the body as taught by Weston, so that the top drain portion is sufficiently sealed against the surface of the port in a manner so that reduced pressure can be maintained in the volume under the impermeable overlay in the area of the wound (as motivated by Weston, col 24 ln 42-46).
Regarding Claim 7, Mikkaichi is silent whether a sealing fluid is configured to be supplied to the gap to seal the body lumen from the porous body.
Weston teaches a sealing fluid (adhesive, col 24 ln 36-39) that is configured to be supplied to the gap (the top drain portion 245b may be permanently or removably attached to the interior surface of the opening 228 of the port 227 using any suitable means, such as an adhesive (col 24 ln 36-39). Requiring use of an adhesive to secure the top drain portion to the opening of the port necessitates that there is a gap therebetween) to seal the body lumen from the porous body (col 24 ln 42-46) so that reduced pressure can be maintained in the volume under the impermeable overlay in the area of the wound (col 24 ln 42-46).
Therefore, it would have been obvious to modify the system of Mikkaichi so that a sealing fluid is configured to be supplied to the gap to seal the body lumen from the porous body as taught by Weston so that reduced pressure can be maintained in the volume under the impermeable overlay in the area of the wound (as motivated by Weston, col 24 ln 42-46).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mikkaichi in view of Perry (US 20210052261 A1).
Regarding Claim 4, Mikkaichi is silent whether the patch includes Chitosan.
Perry teaches delivery systems for control of gastrointestinal bleeding, thus from the same field of endeavor, wherein the patch includes Chitosan (chitosan-based dressing ¶[0098]) so that it is able to wet and adhere intact to gastric mucosa in under 30 seconds with application of light pressure; has capillarity, porosity and absorbency that is able to remove hydrophilic and hydrophobic biological fluids that can interfere with adhesion; is able to stay in place intact and stop moderate to oozing bleeding; is able to resist detrimental rapid breakdown in the corrosive enzymes and acidity of the GI environment; is able to protect the GI injury site up to 96 hours to assist with its subsequent acute healing and closure; and is able to achieve a controlled, slow dissolution from the attachment site to allow for unassisted complete removal in less than seven days with the dissolved residue passing safely through the alimentary tract. (¶[0098]).
Therefore, it would have been obvious to modify the patch of Mikkaichi to include Chitosan as taught by Perry so that the patch is able to wet and adhere intact to gastric mucosa in under 30 seconds with application of light pressure; has capillarity, porosity and absorbency that is able to remove hydrophilic and hydrophobic biological fluids that can interfere with adhesion; is able to stay in place intact and stop moderate to oozing bleeding; is able to resist detrimental rapid breakdown in the corrosive enzymes and acidity of the GI environment; is able to protect the GI injury site up to 96 hours to assist with its subsequent acute healing and closure; and is able to achieve a controlled, slow dissolution from the attachment site to allow for unassisted complete removal in less than seven days with the dissolved residue passing safely through the alimentary tract. (as motivated by Perry ¶[0098]).
Claims 8-10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkaichi in view of Asefi (US 20200246604 A1).
Regarding Claim 8, Mikkaichi is silent whether the patch defines a plurality of recesses on a surface of the patch facing the porous body, and wherein at least one recess of the plurality of recesses is configured to overlap a tissue of the body lumen in the deployed configuration.
Asefi teaches a fluid drainage or delivery device, thus from the same field of endeavor, wherein the patch (flexible sheet 2121, Fig. 17B ¶[0105]) defines a plurality of recesses (apertures 2125 Fig. 17A-B¶[0012] ¶[0105]) on a surface of the patch facing the porous body, and wherein at least one recess of the plurality of recesses (2125 Fig 17A-B ¶[0012]¶[0105]) is configured to overlap a tissue of the body lumen (the device comprises a bioresorbable resilient truss for holding two tissue surfaces spaced apart¶[0012]) in the deployed configuration in order to define a channel into which fluid from the treatment site can drain (¶[0012])
Therefore, it would have been obvious to modify the patch of Mikkaichi to define a plurality of recesses on a surface of the patch facing the porous body, and wherein at least one recess of the plurality of recesses is configured to overlap a tissue of the body lumen in the deployed configuration as taught by Asefi in order to define a channel into which fluid from the treatment site can drain (as motivated by Asefi ¶[0012])
Regarding Claim 9, Mikkaichi is silent whether the plurality of recesses are in fluid communication with a lumen of the vacuum tube.
Asefi teaches the plurality of recesses (2125 Fig 17A-B) that are in fluid communication (the device has a port 111 in fluid communication with the channel or channels of the device, so that fluid that drains into any one of the channels will flow towards and out of the port 111 ¶[0117]) with a lumen of the vacuum tube (the port 111 may merely consist of an opening at the end of the truss or channel, for communication with a conduit 14 from the negative or positive pressure source 13. ¶[0118]) so that the channels or the device may be arranged so to provide one or more alternative flow paths in the case that a channel or the device becomes blocked (¶[0116]).
Therefore, it would have been obvious to modify the system of Mikkaichi to include the plurality of recesses that are in communication with a lumen of the vacuum tube as taught by Asefi so that the channels or the device may be arranged so to provide one or more alternative flow paths in the case that a channel or the device becomes blocked (as motivated by Asefi ¶[0116]).
Regarding Claim 10, Mikkaichi is silent whether the plurality of recesses communicate with a lumen of the vacuum tube via one or more channels in the patch.
Asefi teaches the plurality of recesses (2125, Fig. 17A-B) that communicate with a lumen of the vacuum tube (the port 111 may merely consist of an opening at the end of the truss or channel, for communication with a conduit 14 from the negative or positive pressure source 13 Fig 1, ¶[0118]). via one or more channels (secondary channels 2109b, primary channel 2109a, Fig 17A-B ¶[0117]) in the patch (2121, Fig 17B) to aid in reducing dead space and improve drainage of fluid from a treatment site or delivery of fluid to a treatment site. ¶[0001]
Therefore, it would have been obvious to modify the patch of Mikkaichi to include the plurality of recesses that communicate with a lumen of the vacuum tube via one or more channels in the patch as taught by Asefi to aid in reducing dead space and improve drainage of fluid from a treatment site or delivery of fluid to a treatment site (as motivated by Asefi ¶[0001]).
Regarding Claim 16, Mikkaichi discloses a medical system (medical treatment system 1, Fig 1 ¶[0051]) comprising:
A flexible tube (suction catheter 22, Fig 1 ¶[0051]) having a central vacuum lumen;
A porous body (sponge 36, Fig. 2A-B) attached to a distal end (36 is attached to distal end of 22, Fig. 2A-B) of the flexible tube (22, Fig 1);
And a patch (closing member 32, Fig. 2A-B) extending radially outward from the flexible tube (22, Fig 1). 
Mikkaichi is silent whether the patch includes a plurality of recesses in fluid communication with the central lumen.
Asefi teaches the patch (flexible sheet 2121, Fig. 17B ¶[0105]) that includes a plurality of recesses (apertures 2125 Fig. 17A-B¶[0012] ¶[0105]) in communication with the central lumen (the device has a port 111 in fluid communication with the channel or channels of the device, so that fluid that drains into any one of the channels will flow towards and out of the port 111 ¶[0117]) to aid in reducing dead space and improve drainage of fluid from a treatment site or delivery of fluid to a treatment site. (¶[0001])
Therefore, it would have been obvious to modify the patch of Mikkaichi to include a plurality of recesses in fluid communication with the central lumen as taught by Asefi to aid in reducing dead space and improve drainage of fluid from a treatment site or delivery of fluid to a treatment site. (as motivated by Asefi ¶[0001])
Regarding Claim 17, Mikkaichi further discloses the porous body (36, Fig 2A-B) that is configured to be placed at a target site in a subject (36 is on applicator 34, inserted into target site, Fig. 2A-B ¶[0053-0054]),
And wherein a negative pressure (the closing member 32 comes into contact with the edge of the opening of the vermiform appendix AC, and then the negative pressure is applied via the suction catheter 22, Fig. 1 ¶[0076]) supplied to the central vacuum lumen is configured to cause the patch to adhere to a tissue of a body lumen of the subject (the closing member 32 comes into close contact with the opening of the vermiform appendix AC, and the interior of the vermiform appendix AC is adequately sealed. ¶[0076]).
Mikkaichi is silent on the plurality of recesses.
Asefi teaches the plurality of recesses (apertures 2125 Fig. 17A-B¶[0012] ¶[0105]) to aid in reducing dead space and improve drainage of fluid from a treatment site or delivery of fluid to a treatment site (¶[0001]).
Therefore, it would have been obvious to modify the patch of Mikkaichi to include the plurality of recesses as taught by Asefi to aid in reducing dead space and improve drainage of fluid from a treatment site or delivery of fluid to a treatment site (as motivated by Asefi ¶[0001]).
Regarding Claim 18, Mikkaichi further discloses that a fluid disposed at the target site is configured to pass through holes, pores, or channels (the sponge 36 is a porous soft member that has a known configuration with a plurality of vacancies and has a plurality of holes opening in an outer surface thereof. These communication passages communicate with the lumen of the suction catheter 22. ¶[0056]) in the porous body (36, Fig. 2A-B).
Mikkaichi is silent whether the fluid disposed at the target site is configured to pass through at least one recess of the plurality of recesses in the patch toward a proximal end of the flexible tube.
Asefi teaches that the fluid disposed at the target site is configured to pass through at least one recess (apertures 2125 Fig. 17A-B¶[0012] ¶[0105])  of the plurality of recesses in the patch toward a proximal end of the flexible tube (the device has a port 111 in fluid communication with the channel or channels of the device, so that fluid that drains into any one of the channels will flow towards and out of the port 111. The port 111 may merely consist of an opening at the end of the truss or channel, for communication with a conduit 14 from the negative or positive pressure source 13 Fig 1, ¶[0117-0118]) to aid in reducing dead space and improve drainage of fluid from a treatment site or delivery of fluid to a treatment site (¶[0001]). 
Therefore, it would have been obvious to modify the system of Mikkaichi to include at least one recess of the plurality of recesses in the patch toward a proximal end of the flexible tube to aid in reducing dead space and improve drainage of fluid from a treatment site or delivery of fluid to a treatment site (as motivated by Asefi ¶[0001]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEE FLYNN whose telephone number is (571)272-8255. The examiner can normally be reached Monday-Friday 7:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY L FLYNN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/JESSICA ARBLE/Primary Examiner, Art Unit 3781